Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6, and 11-16   have been amended.  Claims 1-20, as filed 12/23/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The objection to the drawings is withdrawn.
The rejections under 35 USC 112(a) and 35 USC 112(b) and the claim interpretation and rejection under means plus function are withdrawn in light of Applicant’s amendments and arguments.
Regarding the rejection under 35 USC 101, Applicant argues (page 6 of the Remarks dated 12/23/2021)  that the amended claims are directed to a practical application, the Examiner respectfully disagrees. What is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of selling a fractional interest in royalty payments, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection of claims 1-20 under 35 USC 102, Applicant argues (pages 8-9 of the Remarks) that  Calvin does not teach or suggest digital security tokens generated by a blockchain network being directed to one or more royalty pools that are external to the blockchain network and are participated in by a plurality of unitholders, such that the unitholders jointly hold the digital securities 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text is not legible in figures 1 and 2.   Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Interpretation - Intended Use
Claim 1 recites: “…said management node being operable as a peer in the blockchain network  to execute the royalty smart contract and to distribute the one or more digital securities tokens in accordance therewith; … external nodes…  operable to execute computer readable program instructions to execute a computer program, said one or more external nodes being external to  the blockchain network and operable to  receive the one or more digital securities tokens into a royalty pool of by a plurality of unitholders  external to the blockchain network for participation therein, and said plurality of unitholders jointly hold the one or more digital securities tokens in the royalty pool; whereby the management node is operable to distribute the one or more digital securities tokens to the one or more external nodes in accordance with the execution of the royalty smart contract, and each said one or more external nodes is operable to provide the one or more digital securities tokens to the plurality of unitholders jointly via the royalty pool.  Claim 11 includes the limitations: “… via a management node that is a network-enabled computing device operable to execute computer readable program instructions to execute a computer program, said management node being operable as a peer  in the blockchain network  to execute the royalty smart contract;  said one or more external nodes … operable to receive the one or more digital securities tokens into a royalty pool of  plurality of unitholders  external to the blockchain network for participation therein, said plurality of unitholders jointly hold the one or more digital securities tokens in the royalty pool”.   Examiner notes that the indicated claim limitations teach steps that could be carried out by any server computer linked to the internet. There is are no recited features of the “system for issuing digital securities” of claim 1 or of the “management node” and “external nodes” of claim 11 that are required to carry out the recited steps. Therefore, these claims carry limited patentable weight due to intended use.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Not Positively Recited
 Regarding claims 1-20, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight:  claims 1 and 11 “a management node”, “nodes outside of the blockchain”; claims 2 and 12 “a producer node”; claims 4 and 14 “a digital trading exchange”, “intermediary transfer agent nodes”; and claims 6 and 16 “dealer nodes”.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to ”a system for selling a fractional interest in royalty payments. 
Claims 1 and 11 are directed to the abstract idea of  “selling a fractional interest in royalty payments” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “.. generated by a blockchain network;  … execute the royalty smart contract and to distribute the one or more digital securities tokens in accordance therewith; … receive the one or more digital securities tokens into a royalty pool of by a plurality of unitholders external to the blockchain network for participation therein, and said plurality of unitholders jointly hold the one or more digital securities tokens in the royalty pool; … distribute the one or more digital securities tokens to the one or more external nodes in accordance with the execution of the royalty smart contract, and each said one or more external nodes is operable to provide the one or more digital securities tokens to the plurality of unitholders jointly via the royalty pool.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network-enabled computing device”, “blockchain network” and “node”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of generating digital security tokens.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “selling a fractional interest in royalty payments” using a computer (e.g. a blockchain network or a node). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional nodes. The additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of “selling a fractional interest in royalty payments”.
Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200311816 (Calvin) in view of US 20170206604 (Al-Masoud).

Claims 1 and 11: Calvin teaches: A system for issuing digital securities, the system comprising:
one or more digital securities tokens, each representing a tradeable royalty unit in a digital security that is governed by a royalty smart contract, said one or more digital securities being generated by a blockchain network;  ([0036])
a management node that is a network-enabled computing device operable to execute computer readable program instructions to execute a computer program, said management node being operable as a peer in the blockchain network  to execute the royalty smart contract and to distribute the one or more digital securities tokens in accordance therewith; and  ([0044], FIG. 5, [0075] “exchanges worldwide”)
one or more external nodes that are each a network-enabled computing device operable to execute computer readable program instructions to execute a computer program, …. , and said plurality of unitholders jointly hold the one or more digital securities tokens in the royalty pool; (FIG. 8 “public market”, [0119], [0193] “token as security” [0302], [0306] “investor nodes”)
whereby the management node is operable to distribute the one or more digital securities tokens to the one or more external nodes in accordance with the execution of the royalty smart contract, and each said one or more external nodes is operable to provide the one or more digital securities tokens to the plurality of unitholders jointly via the royalty pool. ([0044], FIG. 5, [0075] “exchanges worldwide”)
Calvin does not explicitly teach, but Al-Masoud does teach:
said one or more external nodes being external to  the blockchain network and operable to receive the one or more digital securities tokens into a royalty pool of a plurality of unitholders external to the blockchain network for participation therein… (FIG. 6, FIG. 7, FIG. 8 “licensed external trading platforms”, FIG. 10 “investment platform”, [0089], [0116], [0159], [0177])
Further, it would have been obvious, at the time of filing, to combine the blockchain system of Calvin with the external trading platforms of Al-Masoud explicitly teaches [0007] the motivation of creating a process and system that manages dynamic updating of securitization elements, trading and execution of stocks, and generation of the underlying instruments that link a Talented Person's earning potential backed by one or more insurance policies to a tradable stock. See MPEP 2143.I.G.
	
Regarding claims 2 and 12, Calvin in view of Al-Masoud teaches the system of claim 1, and Calvin further teaches:
wherein the one or more digital securities tokens representing the tradeable royalty unit are generated by the management node with participation of a producer node that is a network-enabled computing device operable to execute computer readable program instructions to execute a computer program.  ([0119], [0154])

Regarding claims 3 and 13, Calvin in view of Al-Masoud teaches the system of claim 2, and Calvin further teaches: 
wherein the one or more digital securities tokens issued by the management node are  operable to be listed as tradable royalty units on a digital trading exchange.  ([0193], [0309])

Regarding claims 4 and 14, Calvin in view of Al-Masoud teaches the system of claim 3, and Calvin further teaches: 
wherein the one or more digital securities tokens issued by the management node are listed as tradable royalty units on a digital trading exchange via one or more intermediary transfer agent nodes that are each a network-enabled computing device operable to execute computer readable program instructions to execute a computer program.  ([0007] “clearing agents”, [0044] “A vendor/operator team configuration engine”)

Regarding claims 5 and 15, Calvin in view of Al-Masoud teaches the system of claim 4, and Calvin further teaches: 
further comprising an interface for publicly listing the digital securities token products on one or more digital trading exchanges.24  (FIG. 6, [0075] “user interface”)

Regarding claims 6 and 16, Calvin in view of Al-Masoud teaches the system of claim 5, and Calvin further teaches: 
wherein various dealer nodes that are each a network-enabled computing device operable to execute computer readable program instructions to execute a computer program interact with the digital trading exchanges to distribute the tradeable royalty units to various unit holders.  ([0302], [0044] “automated payments”)

Regarding claims 7 and 17, Calvin in view of Al-Masoud teaches the system of claim 1, and Calvin further teaches: 
wherein the royalty smart contract is a multiparty agreement governing fractional sharing in royalty revenue from a production asset. 5  ([0191], [0007], [0024])

Regarding claims 8 and 18, Calvin in view of Al-Masoud teaches the system of claim 7, and Calvin further teaches: 
wherein the management node is  operable to distribute royalties in accordance with the royalty smart contract.  ([0075] “distributed capital allocation governance”)

Regarding claims 9 and 19, Calvin in view of Al-Masoud teaches the system of claim 2, and Calvin further teaches:
wherein the one or more digital securities tokens issued by the management node are asset-backed by a royalty license on production by a producer  ([0187], FIG. 1 “operator”)

Regarding claims 10 and 20, Calvin in view of Al-Masoud teaches the system of claim 9, and Calvin further teaches: 
wherein the production asset is one or more of oil, gas, mining,10 renewable energy, clean tech, music and film holdings. [(0037-0039], FIG. 9 “ minerals”)

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190147415 (Peikert)
US 20180240107 (Andrade)
US 20170206604 (Al-Masoud) use of blockchain for securitization of music industry assets. 
US 20190333051 (Brogger) [0005]  placing buy/sell orders through a broker-dealer node and sending signed buy/sell order transactions with cryptocurrency wallets to the token escrow swap node. [0036] security tokens and smart contracts. [0071] Any confidential information including trade data, buyer information, and seller information can be stored off-chain by trade referrers and settlement providers in encrypted JSON files. [0090] In step 406, the market node creates an unsigned token allowance transaction for the buy order. In step 408, the market node creates an unsigned buy order transaction. In step 410, the unsigned transactions are sent by the market node to the broker-dealer node. In step 412, the unsigned allowance transaction is sent by the broker-dealer node to the buyer node. In step 414, the buyer node signs the allowance transaction and sends the signed allowance transaction with a cryptocurrency wallet for cryptocurrency tokens. In step 416, the broker-dealer node signs and sends the buy order transaction with a cryptocurrency wallet to a token escrow swap node. [0065] payment
US 20200051069 (Wilson) Upgradeable security token
US 20210090076 (Wright) tokens and smart contracts

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
                                                                                                                                                                                                   
/ERIC T WONG/Primary Examiner, Art Unit 3692